Case 1:19-cv-00474-DDD-JPM Document 27 Filed 02/21/20 Page 1of1PagelD#: 216

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
STACY WILLIAMS CASE NO. 1:19-CV-00474
VERSUS JUDGE DRELL
D G LOUISIANA LLC ET AL MAGISTRATE JUDGE PEREZ-MONTES

60-DAY JUDGMENT OF DISMISSAL

The Court having been advised that this matter has been settled,

IT IS ORDERED that this action is DISMISSED, without prejudice to the right, upon
good cause shown within sixty (60) days of the signing of this Order, to reopen the action if
settlement is not consummated. The Clerk is now requested to close this case.

IT IS FURTHER ORDERED that the parties submit to the Court, in accordance with
Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, a stipulation of dismissal signed by
all applicable parties, together with a judgment for execution by the Court. Any motion that may
be pending in this case is hereby DENIED AS MOOT.

. Y =
THUS DONE in Chambers on this 2D day of February, 202020.

WSS

Dee D. Drell
United States District Judge

 
